Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 1 of 19 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

FISCALNOTE, INC.,                            )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Case No.:
                                             )
DANIEL GERMAIN,                              )
                                             )
       and                                   )
                                             )
GERMAIN CONSULTING, LLC,                     )
                                             )
               Defendants.                   )

                                         COMPLAINT

       Plaintiff, FiscalNote, Inc. (“FiscalNote”), by and through undersigned counsel, brings suit

against Defendants, Daniel Germain (“Germain”) and Germain Consulting, LLC (“Germain

Consulting”), and in support thereof states as follows:

                                STATEMENT OF THE CASE

       In this action, FiscalNote seeks relief from Germain’s wholesale theft of its confidential

and proprietary documents and information. In the last days of his employment with FiscalNote,

Germain intentionally stole thousands of FiscalNote’s documents, with the intent to use that

information to establish his own business, forcing FiscalNote to compete directly against its own

trade secrets. Even after he was fired from FiscalNote and was no longer authorized to access

FiscalNote’s systems, he downloaded an additional 98 files containing confidential information

about FiscalNote’s strategic plans, products, and customers using his personal e-mail account.

       Germain then sent solicitation materials to FiscalNote’s customers on behalf of his new

business, Germain Consulting, in which he made false statements about the services FiscalNote
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 2 of 19 PageID# 2




provides. Worse, Germain claimed to know these alleged facts through his inside experience with

FiscalNote. Further, Germain also fed misleading and outdated documents and information to the

media and to FiscalNote’s customers in order to defame and disparage FiscalNote and to steal its

business. Among other things, he curated a selective set of documents which paint a false and

misleading impression of the state of FiscalNote’s customer relationships. He provided that

misleading information to the Washington Business Journal, which then published a negative

article based in part on the statements.

       FiscalNote now seeks relief from this Court to put an end to Germain’s campaign to

damage the company for the unjust enrichment of himself and his new company.

                                              Parties

       1.      FiscalNote is corporation organized under the laws of the State of Delaware, having

its principal place of business in the District of Columbia.

       2.      Germain is an adult resident of the Commonwealth of Virginia.

       3.      Germain Consulting is a limited liability company organized under the laws of the

Commonwealth of Virginia. Upon information and belief, Germain is the sole member of Germain

Consulting.

                                     Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over FiscalNote’s federal law claims

under 28 U.S.C. § 1331 because those claims arise under the laws of the United States, and over

FiscalNote’s state law claims under 28 U.S.C. § 1367 because those claims arise out of the same

transactions or occurrences and form part of the same case or controversy as FiscalNote’s federal

law claims.




                                                  2
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 3 of 19 PageID# 3




       5.      Alternatively and independently, this Court has subject matter jurisdiction over

FiscalNote’s claims under 28 U.S.C. § 1332 because there is complete diversity of citizenship

among the parties and the amount in controversy exceeds $75,000.

       6.      Defendants are subject to general personal jurisdiction in this Court because they

are citizens and residents of the Commonwealth of Virginia, and specific personal jurisdiction,

pursuant to Va. Code Ann. § 8.01-328.1(A)(1) and (3), because FiscalNote’s claims arise from

acts undertaken by Defendants in the Commonwealth of Virginia.

       7.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because all

Defendants are residents in this district and a substantial part of the events or omissions giving rise

to FiscalNote’s claims occurred in this district.

                                   Facts Common to All Counts

                                       FiscalNote’s Business

       8.      FiscalNote is an innovative software, data, and media company that offers

aggregation, artificial intelligence, and news and data feed products to help customers track

government actions that affect their business.

       9.      FiscalNote has developed proprietary products and solutions that it markets and

sells to customers to support their customers in tracking and taking actions on laws, regulations,

and government actions affecting their businesses.

       10.     One such product is FiscalNote’s proprietary Engage Platform (“Engage”), an

advocacy tool that allows customers to easily engage with elected officials to address issues of

importance to the customers.




                                                    3
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 4 of 19 PageID# 4




                           Germain’s Initial Employment with FiscalNote

       11.    In August 2018, as part of its efforts to expand its operations, FiscalNote acquired

CQ Roll Call, a news outlet that focuses on reporting news and data related to the federal

government.

       12.    As part of the acquisition, FiscalNote integrated CQ Roll Call’s operations into

FiscalNote.

       13.    Germain had served as the Chief Digital Officer and Senior Vice President for

Technology and Product Development at CQ Roll Call. After the CQ Roll Call acquisition,

Germain became FiscalNote’s Senior Vice President of Research and Development. In that

capacity Germain was a member of FiscalNote’s senior management team reporting directly to its

Chief Executive Officer.

       14.    Throughout his time at FiscalNote, Germain failed to meet expectations. Germain

failed to address what became persistent issues, many of which were legacy CQ Roll Call issues

over which Germain was formerly responsible, within his department. He failed to properly

manage the departments for which he was responsible, including by not addressing

underperformance by employees he supervised or implementing a hiring plan to fill key

management positions. Without notice or explanation, he missed or was extremely late to

meetings with key staff and executives and was unreachable through internal communication

channels, causing those individuals’ working time to be wasted and creating bottlenecks in key

projects and initiatives. Germain lacked project management skills and failed to work through

organizational hierarchies to implement and stick to workable project plans, instead frequently

implementing significant changes in direction without notice or consultation with key




                                                4
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 5 of 19 PageID# 5




stakeholders, causing the waste of time and effort. Overall, Germain’s mismanagement resulted

in difficulties in the departments managed, causing them to underperform expectations.

                   Germain is Removed From His Senior Vice President Position

       15.       On June 24, 2020, FiscalNote removed Germain from his Senior Vice President of

Research and Development position because he was unable to effectively manage the departments

under his purview. Germain was placed in the position of Senior Tech Fellow.

       16.       After his removal from the Senior Vice President position, Germain’s employment

was not immediately terminated. Instead, Germain was expected to continue working to transition

his former responsibilities to new department leadership and be available to cooperate with

FiscalNote as a source of institutional knowledge, especially regarding legacy CQ Roll Call

systems.

       17.       Germain did not cooperate with the transition as required and expected. Instead, at

times he refused to communicate with key executives and continued to skip scheduled meetings,

leading to a waste of other employees’ time and diversion of their attention from other pressing

matters.

           After the Position Change, Germain Pilfers FiscalNote’s Proprietary Information

       18.       In or about August 2019, FiscalNote stored some information in cloud-based

GDrive accounts made available to employees for corporate use. Under FiscalNote’s policies,

which were received by, available, known to, and in some cases approved by Germain, these

GDrive accounts were FiscalNote’s property.

       19.       At the same time that Germain was no longer attempting to meet FiscalNote’s

expectations for his performance of the Senior Tech Fellow role, Germain began downloading

numerous FiscalNote files containing confidential and proprietary information. On August 20,



                                                  5
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 6 of 19 PageID# 6




2019, Germain’s FiscalNote account downloaded approximately 127 files from FiscalNote’s

GDrive, and on August 21, 2019, the account downloaded an additional 209 files.

       20.    Due to Germain’s failure to meet FiscalNote’s expectations in his Senior Tech

Fellow role, FiscalNote informed Germain on or about August 27, 2019 that it would terminate

his employment effective September 5, 2019.

       21.    After he learned of his impending termination, Germain dramatically escalated his

wholesale theft and misappropriation of FiscalNote’s confidential and proprietary business

information and trade secrets, downloading over 3,600 additional files from the GDrive on August

27, 29, and 30, 2019.

       22.    All       told,   between   August       20   and   August   30,   2019,   the   user

dan.germain@fiscalnote.com (i.e., Germain) downloaded 3,972 files from the FiscalNote GDrive

associated with Germain’s FiscalNote account.

       23.    Germain’s downloads were initiated from an IP address that is not associated with

FiscalNote’s network. Instead, FiscalNote was able to track the IP address to Northern Virginia,

which is where Germain resides and where Germain Consulting is now incorporated.

       24.    The 3,972 documents downloaded by Germain’s account included FiscalNote

proprietary and confidential information such as data regarding customer churn, customer

engagement and feedback, a list of customers who had raised questions about the Engage platform,

specific planning and work product created by FiscalNote for customers, FiscalNote strategic

plans, employee engagement surveys, financial information, and other non-public data and

information regarding FiscalNote’s products and current, former, and prospective customers.

       25.    The 3,972 documents included copies Germain had created of certain company

emails, including emails containing confidential business information. There was no business



                                                   6
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 7 of 19 PageID# 7




purpose for Germain to create PDF copies of these emails and share and then download them

afterward.

       26.     There was no business purpose for Germain to download these 3,972 files from the

GDrive account, especially after FiscalNote’s notice that his employment would be terminated.

       27.     Much of the material downloaded by Germain between August 20 and 30, 2019

contained confidential and proprietary information of FiscalNote that are not known or shared

outside of the organization without strict guarantees of confidentiality, if at all.

       28.     Germain later attempted to delete many of the downloaded files from the GDrive

on August 29 and 30, 2019.

       29.     On August 22, 2019, without disclosure to FiscalNote, Germain provided a non-

FiscalNote email address called djgermain@gmail.com with backdoor access to a folder called

“00-Customers” on the FiscalNote GDrive associated with his FiscalNote account .

       30.     Germain had previously identified djgermain@gmail.com to FiscalNote as his

personal email address in his human resources documentation.

       31.     Germain was not authorized to share the “00-Customers” folder or anything else on

FiscalNote’s GDrive with an outside email address under FiscalNote’s policies. FiscalNote’s

Acceptable Use Policy expressly provides that: “Personnel may not upload or otherwise share (e.g.

by attaching to an e-mail) any software, data or other materials which are owned by or licensed to

the Company without explicit authorization from a Manager responsible for the software, data or

other materials.”    The Acceptable Use Policy also prohibited Germain from “enabl[ing]

unauthorized Third Parties to have access or use any Company Resource or otherwise jeopardize

the security of any Resource.” In his position as Senior Vice President, Germain had previously

approved the Acceptable Use Policy containing these prohibitions.



                                                   7
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 8 of 19 PageID# 8




        32.     On September 5, 2019, FiscalNote’s termination of Germain’s employment became

effective.

        33.     Upon Germain’s termination, FiscalNote discontinued Germain’s access to his

FiscalNote GDrive account through his FiscalNote email address.

        34.     However, following the termination of his employment, Germain circumvented

FiscalNote’s security efforts and accessed the “00-Customers” folder without authorization. At

no point, whether before or after his termination, did Germain disclose that he had given himself

backdoor access to the GDrive.

        35.     Under FiscalNote’s policies, access to the company’s GDrive was authorized for

FiscalNote’s business only, not for other purposes. Under FiscalNote’s Use of Company Property

Policy, use of FiscalNote’s property was permitted only “for business necessity.”         Under

FiscalNote’s Acceptable Use Policy, FiscalNote’s data and files may be used “only for the purpose

of conducting Company or Company-related business.” Under FiscalNote’s Access Control

Policy – which Germain also approved during his employment – Germain as an outside party was

only authorized to access FiscalNote’s systems (such as the GDrive and “00-Customers” folder or

any of its contents) pursuant to an executed contractual agreement with FiscalNote, which Germain

did not have.

        36.     Germain knew he was not authorized to access or download any files from the

GDrive after his termination.    Germain was an experienced, senior information technology

executive responsible for FiscalNote’s cybersecurity efforts.      Moreover, Germain himself

approved the FiscalNote policies that prohibited such access.

        37.     Nonetheless, on October 10, 2019, Germain illicitly and unlawfully downloaded 98

files from the “00-Customers” folder. These files included customer contracts, strategic growth



                                                8
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 9 of 19 PageID# 9




plans, technical documentation, pricing information, data regarding customer non-renewals, and

data regarding customers who had low levels of engagement with FiscalNote’s products.

        38.     The information and documents downloaded by Germain on October 10, 2019 were

confidential and proprietary information of FiscalNote that were not known or shared outside of

the organization without strict guarantees of confidentiality, if at all.

                Germain Establishes Germain Consulting and Uses FiscalNote’s
   Confidential Information and Trade Secrets to Launch a Disparaging Marketing Campaign

        39.     Shortly after his unauthorized theft of additional FiscalNote documents on October

10, 2019, Germain incorporated Germain Consulting and registered its website in or about early

November 2019.

        40.     Upon information and belief, Germain has used FiscalNote’s proprietary

information for the benefit of his company, Germain Consulting. He has used the information to

solicit customers—especially FiscalNote’s customers—and to compete directly with FiscalNote.

        41.     For example, after downloading information regarding Engage customers with low

satisfaction ratings, he then began a marketing campaign entitled “CQ Engage – A Better

Alternative.” In that campaign—which targeted FiscalNote’s customer base—he falsely claimed

that FiscalNote does not take care of its customers and does not provide proper support to the

Engage platform. He emphasized his experience with FiscalNote to boost the credibility of these

false statements to FiscalNote’s customers.

        42.     Armed with the proprietary customer engagement data he stole from FiscalNote,

Germain and Germain Consulting were, upon information and belief, able to target the marketing

campaign to the best possible leads: customers who (1) were interested enough in the Engage

product to purchase it, but (2) may have been dissatisfied with Engage as evidenced by low

engagement.


                                                   9
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 10 of 19 PageID# 10




           43.   Around the same time as Germain’s marketing campaign was underway, the

Washington Business Journal (“WBJ”) published an article about FiscalNote, which painted

FiscalNote in a false and defamatory light. It depicted FiscalNote as a company struggling to

retain high-profile clients. In support for its statements, WBJ quoted from “internal retention

documents obtained by the Washington Business Journal.”

           44.   Upon information and belief, Germain gave WBJ the documents it quoted from.

FiscalNote has traced certain of the information published by WBJ to a specific confidential,

internal FiscalNote document. Germain downloaded the document prior to publication of the

article.

           45.   Based on the content of the article, the information provided to WBJ included old

and stale documents and information, selectively chosen and taken out of context, in order to create

a false and misleading impression of the state of FiscalNote’s customer relationships.

           46.   Upon information and belief, Germain also told WBJ that FiscalNote is no longer

investing in the Engage product and fails to support its clients using the platform.

           47.   Upon information and belief, Germain knew that the information he shared about

FiscalNote’s customers and Engage was incomplete and misleading based on his work at

FiscalNote.

           48.   Upon information and belief, Germain also shared false, incomplete, and/or

misleading information directly with FiscalNote’s customers.

           49.   Germain refused to cease these illegal tactics or to relinquish the information he

stole. FiscalNote sought to avoid the present lawsuit. In a February 10, 2020 letter to Germain,

FiscalNote simply requested that Germain identify the information he stole, destroy it, and assure

that he would not make further use of it. Germain refused to comply, apparently determined to



                                                 10
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 11 of 19 PageID# 11




maintain, and continue to illegally use, FiscalNote’s confidential information.       Subsequent

additional pre-suit attempts to resolve this matter were similarly unsuccessful.

                                          Count I
              Violation of the Computer Fraud and Abuse Act (18 U.S.C. § 1030)

        50.     FiscalNote incorporates the averments of paragraphs 1-49 by reference as if fully

set forth herein.

        51.     The Computer Fraud and Abuse Act prohibits any person from “intentionally

accessing any computer without authorization or in excess of authorized access and thereby

obtaining information from a protected computer.”

        52.     At all times following the termination of his employment with FiscalNote on

September 5, 2019, Germain was not authorized to access any of FiscalNote’s computer or

information systems or accounts, including folders on the GDrive associated with his former

FiscalNote account.

        53.     On or about October 10, 2019, Germain accessed the FiscalNote owned GDrive

without authorization or, in the alternative, in excess of any authorization, and obtained

information by downloading 98 files.

        54.     The GDrive system accessed by Germain was a “protected computer” because it is

connected to the Internet, which is an element of interstate commerce and communication, and

because it is used by FiscalNote to conduct business in interstate commerce.

        55.     Germain’s unauthorized access of the GDrive caused damage to FiscalNote in the

form of substantial business interruption in investigating and addressing the unauthorized action,

salaries paid to employees who were forced to divert their time to addressing the unauthorized

action (including the WBJ disclosures which, upon information and belief, stem from the




                                                11
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 12 of 19 PageID# 12




unauthorized action), and legal fees (other than those incurred in this action) incurred in seeking

the return of the stolen information.

        56.     The loss caused by Germain’s action exceeds $5,000.

        57.     FiscalNote has suffered and will continue to suffer compensatory damages from

Germain’s violations of the CFAA.

                                             Count II
                    Violation of the Defend Trade Secrets Act (18 U.S.C. § 1836)

        58.     FiscalNote incorporates the averments of paragraphs 1-49 by reference as if fully

set forth herein.

        59.     FiscalNote owns and possesses customer information, pricing data, strategic plans,

and technical solutions, as well as proprietary analyses and work product constituting confidential

and trade secret information.

        60.     FiscalNote took reasonable steps to protect and maintain the secrecy of its trade

secrets. During the period of August to September 2019, FiscalNote maintained security measures

it had previously developed including, among other things, establishing password protections,

limiting access within the organization to proprietary information, maintaining policies prohibiting

non-business use and outside sharing, forbidding outside parties from accessing FiscalNote’s

systems in the absence of contractual arrangements including non-disclosure agreements,

requiring most employees to execute non-disclosure agreements, and maintaining policies

requiring information and documents to be kept confidential.

        61.     The misappropriated confidential and trade secret information relate to products

and services used, sold, shipped, and/or ordered in interstate and foreign commerce.




                                                12
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 13 of 19 PageID# 13




           62.   FiscalNote’s trade secrets derive independent economic value from not being

generally known to, and not being readily ascertainable through proper means by, another person

who could obtain economic value from the disclosure or use of the information.

           63.   Germain through improper means, including by downloading thousands of

documents immediately prior to his termination and accessing FiscalNote’s servers following his

termination, used and disclosed confidential and trade secret information to solicit customers and

compete directly with FiscalNote.

           64.   Germain has used the stolen information to the benefit of his consulting company,

Germain Consulting, including by launching a marketing campaign for Germain Consulting’s

services that made use of FiscalNote’s trade secrets. As Germain is the founder and manager of

Germain Consulting, the entity at all times had knowledge that it was improperly using stolen trade

secrets.

           65.   Despite demand to cease and desist their conduct, Defendants, upon information

and belief, continue to use FiscalNote’s trade secrets and proprietary information.

           66.   As a direct and proximate result of Defendants’ conduct, FiscalNote has suffered

and, if Defendants’ conduct is not stopped, will continue to suffer, severe competitive harm,

irreparable injury, and significant damages. For example, FiscalNote is now forced to compete in

the market against its own products, including its own pricing strategies and proprietary solutions,

and a competitor using customer satisfaction data compiled by FiscalNote to target FiscalNote’s

own customers.

           67.   Defendants’ misappropriation of FiscalNote’s trade secrets was willful and

malicious.




                                                 13
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 14 of 19 PageID# 14




                                            Count III
            Violation of the D.C. Uniform Trade Secrets Act (D.C. Code Ann. § 36-401)

           68.   FiscalNote incorporates the averments of paragraphs 1-49 and 59-67 by reference

as if fully set forth herein.

           69.   The customer information, pricing data, strategic plans, and technical solutions

developed by FiscalNote are trade secrets subject to protection under the District of Columbia

Uniform Trade Secrets Act.

           70.   The proprietary information derives independent economic value by not being

accessible, through proper means, to competitors, which can profit from its use or disclosure.

           71.   FiscalNote took reasonable steps to protect and maintain the secrecy of its trade

secrets. During the period of August to September 2019, FiscalNote maintained security measures

it had previously developed including, among other things, establishing password protections,

limiting access within the organization to proprietary information to employees with a business

need for access, maintaining policies prohibiting non-business use and outside sharing, requiring

most employees to execute non-disclosure agreements, and maintaining policies requiring

information and documents to be kept confidential

           72.   Germain improperly acquired and used FiscalNote’s trade secrets as a result of his

prior employment relationship with FiscalNote and by accessing FiscalNote’s GDrive without

authorization after his termination.

           73.   Germain has used the stolen information to the benefit of his consulting company,

Germain Consulting, including by launching a marketing campaign for Germain Consulting’s

services that made use of FiscalNote’s trade secrets. As Germain is the founder and manager of

Germain Consulting, the entity at all times had knowledge that it was improperly using stolen trade

secrets.


                                                 14
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 15 of 19 PageID# 15




        74.      Despite demands to cease and desist their conduct, Defendants, upon information

and belief, continue to use FiscalNote’s trade secrets and proprietary information.

        75.      As a direct and proximate result of Defendants’ conduct, FiscalNote has suffered

and, if Defendants’ conduct is not stopped, will continue to suffer, severe competitive harm,

irreparable injury, and significant damages. For example, FiscalNote is now forced to compete in

the market against its own products, including its own pricing strategies and proprietary solutions,

and a competitor using customer satisfaction data compiled by FiscalNote to target FiscalNote’s

own customers.

        76.      Defendants’ misappropriation of FiscalNote’s trade secrets was intentional, willful,

and malicious.

                                          Count IV
              Tortious Interference with Contractual and/or Economic Relations

        77.      FiscalNote incorporates the averments of paragraphs 1-49, 59-67, and 69-76 by

reference as if fully set forth herein.

        78.      FiscalNote has contractual and/or economic relationships with its customers,

including those who use the Engage product.

        79.      Upon information and belief, Germain and Germain Consulting used customer lists,

customer information, and other trade secrets and proprietary information that Germain

misappropriated from Fiscal Note to engage in a marketing campaign entitled “CQ Engage – A

better alternative.” Upon information and belief, Germain and Germain Consulting were able to

use FiscalNote’s trade secrets and proprietary information to target customers who were more

likely to be interested in an Engage-type product or more susceptible to leave FiscalNote if offered

an alternative option.




                                                  15
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 16 of 19 PageID# 16




        80.     In addition, Germain and Germain Consulting’s marketing campaign attempted to

disrupt FiscalNote’s customer relationships by claiming that based on the knowledge and

experience he gained while at FiscalNote, that FiscalNote does not invest in the Engage product

or take care of its customers. This was false, defamatory, and disparaging information.

        81.     Based on Germain’s and Germain Consulting’s interference, FiscalNote has

suffered damages. Specifically, FiscalNote now must expend significant time and resources to

speak with customers and the media regarding the falsehoods. Although FiscalNote does not yet

know the full extent of Defendants’ activities, upon information and belief, Defendants’ unlawful

interference with FiscalNote’s customer relationships has caused FiscalNote to lose customers and

business that it had or would have otherwise obtained.

                                           Count V
                                   Breach of Fiduciary Duty

        82.     FiscalNote incorporates the averments of paragraphs 1-49 by reference as if fully

set forth herein.

        83.     During his employment, Germain owed FiscalNote a fiduciary duty based on his

position as a senior management employee, which required him to act with FiscalNote’s interests

in mind.

        84.     Germain breached his fiduciary duty by stealing FiscalNote’s proprietary

information while he was in FiscalNote’s employ, immediately prior to his termination.

        85.     Germain stole the information for the purpose of using the information at his own

business, for his own benefit and gain.

        86.     Germain’s misuse of confidential information was contrary to FiscalNote’s

interests.




                                                16
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 17 of 19 PageID# 17




        87.     Germain’s action proximately harmed FiscalNote by forcing FiscalNote to compete

in the market against its own products, including its own pricing strategies and proprietary

solutions.

                                           Count VI
                                       Unfair Competition

        88.     FiscalNote incorporates the averments of paragraphs 1-49 by reference as if fully

set forth herein.

        89.     Through its unlawful business practices, Germain Consulting has established itself

as a direct competitor of FiscalNote. Rather than follow the law and develop a client base through

hard work and effort, Defendants instead took a shortcut and engaged in illegal and unfair conduct

in bad faith in order to compete with FiscalNote.

        90.     In their marketing campaign described above, Defendants defamed FiscalNote,

disparaged FiscalNote’s business, violated the CFAA, and stole FiscalNote’s trade secrets in order

to compete with FiscalNote. Each of these actions was independently illegal.

        91.     Defendants’ bad-faith defamation and disparagement of FiscalNote’s business,

misappropriation of FiscalNote’s information, and their improper use of the misappropriated

material, constitutes an unfair and unjustifiable attempt to profit from the labors, skills, and

expenditures of FiscalNote. Defendants unfairly exploited Germain’s previous employment

relationship with FiscalNote to its commercial advantage.

        92.     Defendants’ acts constitute unfair competition against FiscalNote under the laws of

the District of Columbia.

        93.     Defendants’ unfair competition was reckless, willful, and morally culpable to an

extreme degree.




                                                17
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 18 of 19 PageID# 18




          94.   FiscalNote has suffered and will continue to suffer irreparable harm as a result of

Defendants’ illegal conduct.

                                        Prayer for Relief

          WHEREFORE, FiscalNote respectfully requests that the Court:

          A.    Enter a monetary judgment in favor of FiscalNote and against Germain on Count I

and against Germain and Germain Consulting, jointly and severally, on Counts II-VI for

compensatory damages caused by Germain and Germain Consulting’s unlawful actions in an

amount to be proven at trial, plus pre-judgment and post-judgment interest, plus the costs of this

action;

          B.    Enter an award of permanent injunctive relief prohibiting Germain and Germain

Consulting from using FiscalNote’s trade secrets and confidential and proprietary information,

compelling Germain and Germain Consulting to return such information to FiscalNote; and

ordering Germain and Germain Consulting to disgorge any amounts by which they have been

unjustly enriched by their unauthorized use of FiscalNote’s trade secrets and proprietary

information;

          C.    Enter a monetary judgment in favor of FiscalNote and against Germain and

Germain Consulting, jointly and severally, for punitive and exemplary damages in an amount to

be proven at trial;

          D.    Award FiscalNote its costs and attorneys’ fees pursuant to the District of Columbia

Uniform Trade Secrets Act and the Defend Against Trade Secrets Act; and

          E.    Grant FiscalNote such other relief as the Court may deem appropriate.




                                                18
Case 1:20-cv-01579-LMB-MSN Document 1 Filed 12/22/20 Page 19 of 19 PageID# 19




DATED: December 22, 2020           Respectfully submitted,

                                   FISCALNOTE, INC.



                                   By:       /s/ D. Jack Blum
                                         D. Jack Blum (Virginia State Bar No. 95532)
                                         POLSINELLI PC
                                         1401 I (“Eye”) Street, N.W., Suite 800
                                         Washington, DC 2005
                                         202.772.8483 | Telephone
                                         202.783.3535 | Facsimile
                                         jack.blum@polsinelli.com

                                         Scott M. Gilbert, (motion for pro hac vice
                                         admission forthcoming)
                                         POLSINELLI PC
                                         150 N. Riverside Plaza, Suite 3000
                                         Chicago, IL 60606
                                         312.819.1900 | Telephone
                                         312.819.1910 | Facsimile
                                         sgilbert@polsinelli.com




                                     19
